Citation Nr: 1442735	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound.  

2.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is not a patient in a nursing home because of mental or physical incapacity; is not bedridden; and does not have a factual need for aid and attendance of another person demonstrated by an inability to care for most of his daily personal needs or protect himself from the hazards and dangers of his daily environment.  

2.  The Veteran is not substantially confined to his home or the immediate premises.  

3.  The Veteran does not have a disability that is rated at 100 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an award of SMC based on the need for the regular aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.353(a) (2013).  

2.  The criteria for an award of SMP based on the need for the regular aid and attendance have not been met.  38 U.S.C.A. §§ 1501, 1521, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.351, 3.352 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

By letters dated December 2009, April 2010, and September 2010, addressing the SMC and SMP claims, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied for both appellate issues.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that the claims file contains service treatment records (STRs), post service private and VA treatment records, and records from the Social Security Administration (SSA).  The records contained in the Virtual VA file have been reviewed.  

Generally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was provided with VA medical examinations and medical opinion regarding the claim for aid and attendance/housebound benefits.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  

Background

The Veteran contends that he is entitled to SMC or SMP based on need for aid and attendance or housebound status, as he claims that he needs assistance with activities of daily living.  

The Veteran is service-connected for tinnitus, rated as 10 percent disabling, and for bilateral hearing loss, rated as noncompensable.  VA outpatient and private treatment records reflect that the Veteran received treatment for these service-connected disabilities as well as a variety of non-service connected ailments including low back pain, gastroesophageal reflux (GERD), hypertension (HTN), alcohol abuse/in remission, and a psychiatric disorder.  

When audiologically examined by VA on October 5, 2009, it was noted that the Veteran's audio conditions had no effect on his activities of daily living.  

VA FORM 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) dated in December 2009 did not refer to hearing loss or tinnitus as playing any role in hindering the Veteran's ability to perform activities of daily living.  

Additional VA audiometric examination was conducted in September 2011.  At that time, it was noted that the Veteran was having problems with ordinary activities of daily life in that he had difficulty understanding speech and hearing in noise.  His tinnitus did not impact his ordinary activities of daily live.  The audiometric findings resulted in a continuation of a noncompensable rating for service-connected hearing loss as reflected in a November 2011 rating decision.  

The most recent VA audiometric examination was conducted in April 2013.  The Veteran said that his hearing loss and tinnitus impacted the ordinary conditions of daily life, including the ability to work.  Results of the testing resulted in a continuation of the noncompensable rating in effect for bilateral hearing loss.  See the April 2013 rating determination.  

Review of the Veteran's Virtual VA "eFolder" reflects treatment records dated through December 2013.  It was noted in August 2013 that the Veteran said he was doing well.  His HTN and GERD were controlled by medications and his low back condition was stable.  He was watching what he ate and staying active.  Clinical examination was unremarkable, although minimal tenderness in the lower back was noted.  His affect was appropriate.  In December 2013, he was seen for psychiatric complaints.  

Entitlement to SMC or SMP Based on Aid and Attendance/Housebound

Laws and Regulations

There are two types of SMC available to a Veteran who is unable to care for himself.  These matters are governed by the provisions of 38 U.S.C.A. § 1114 (l),(s) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.350(b),(i) (2013).  

First, under 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013), SMC, as opposed to special monthly pension (SMP), which instead would be based on all disabilities rather than only those that are service-connected, is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(b) (2013).  

SMC/SMP also is possible when it is shown the Veteran needs aid and attendance, meaning he is so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b) (2013).  The criteria for establishing such need includes whether the Veteran is blind; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a) (2013).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether he is in need of regular aid and attendance of another person: (1) his inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) his inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) his inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2013).  

It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a) (2013); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC/SMP based on need for aid and attendance).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  However, the finding must be based on the actual requirement of personal assistance from others.  

For the purposes of 38 C.F.R. § 3.352(a) (2013), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  That claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2013).  

Analysis - SMC

The evidence of record demonstrates that, as the result of his service-connected disabilities, the Veteran does not have anatomical loss or loss of use of both feet, or of one hand and one foot, or that he has blindness in both eyes with visual acuity of 5/200 or less.  

In addition, the record reflects that the Veteran is not bedridden.  Rather, he is able to get out of bed and able to ambulate independently.  In fact, as indicated in August 2013, he indicated that he stays as active as possible.  

Moreover, the record does not reflect that the Veteran is so helpless as to be in need of regular aid and attendance of another person.  In this regard, the Board notes that the Veteran has the service-connected disabilities of hearing loss and tinnitus; however, the evidence demonstrates that his service connected-disabilities do not cause him to be in need of another person to help with his activities of daily living.  VA outpatient treatment records generally indicate that the Veteran lives alone and is able to function independently.  

The Veteran has not specifically asserted that he is unable to attend to his own needs or that he meets any of the criteria associated with an award of aid and 

attendance.  Rather, it appears that he is asserting that he could use assistance in performing daily activities.  These requests for assistance, however, appear to be based, at least in part on a non-service connected orthopedic disability (spine) and a depressive disorder.  Therefore, the Board finds that the evidence preponderates against a finding that the Veteran's service-connected disabilities cause him to be so helpless as to require regular aid and attendance of another person.  There is nothing in the record which establishes that the Veteran needs aid and attendance due to his service-connected disabilities.  As such, the Board concludes that SMC based upon need for aid and attendance is not warranted.  

Regarding SMC based on housebound status, the Board notes that the Veteran does not have a single disability rated at 100 percent; therefore, he does not meet the requirements for SMC under 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013).  Moreover, the record reflects that he is not housebound or living in a nursing home.  

For all the foregoing reasons, the Board finds that SMC based on need for aid and attendance or housebound status is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - SMP

The Veteran has several nonservice-connected disabilities which may be considered for pension purposes.  These include right lateral disc protrusion with annular tear, L4-5, and sacralization at L-5, rated as 60 percent disabling; arteriosclerotic disease of the aorta, rated as 10 percent disabling, chronic headaches, rated as 10 percent disabling; facial neuropraxia, rated as 10 percent disabling; status post injury to the right forearm, with weakness and nerve impairment, rated as 10 percent disabling; and peripheral neuropathy of each lower extremity, each rated as 10 percent disabling.  Noncompensable ratings for nonservice-connected allergic rhinitis and status post laceration of the right leg are also in effect.  He is currently 63 years of age. 


As already discussed above, the evidence of record shows that the Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less on both eyes, and that he is not a patient in a nursing home due to mental or physical incapacity.  Moreover, the evidence does not establish that he is in factual need of aid and attendance.  In this regard, the evidence does not indicate that his disabilities render him so helpless as to be unable to attend to the needs of daily living without the regular aid and assistance of another person.  

Also noted earlier is the fact that the evidence of record shows that the Veteran is able to take care of himself.  He stays active as possible, and his nonservice-connected conditions of HTN and GERD are controlled by medications.  His low back condition is stable.  He is clearly able to get out of bed, walk around, dress and undress, keep himself clean and presentable, attend to the wants of nature, feed and bathe himself, and is mentally competent (though he apparently suffers from some depressive symptoms on occasion).  Further, there is nothing in the record to suggest that he is not able to leave the home without limit.  

It is equally clear that the Veteran is not hospitalized, not permanently bed-ridden, and his vision is grossly within normal limits with corrective limits in place.  In light of these facts, it is clear that the Veteran does not meet the criteria for aid and attendance at this time.  

There is no question that the Veteran might need the aid from others on occasion.  However, he is independent and can manage his own affairs.  Although he might exhibit some depressive manifestations at times, he is nevertheless shown by the medical evidence to be capable of dressing himself, keeping himself ordinarily clean and presentable, and feeding himself.  There is nothing in the record to suggest that he cannot leave his house without restriction, can provide for his own needs of daily living, and can attend to the wants and needs of nature and protect himself from the hazards and dangers incident to his daily environment.  


For these reasons, the criteria set out for the need for regular aid and attendance in 38 C.F.R. § 3.352(a) (2013) have not been met. Accordingly, the Board concludes that the requirements for special monthly pension based upon the need for regular aid and attendance of another person have not been met and the appeal is denied.  

The Board has also considered whether SMP is warranted at the housebound rate.  However, after reviewing the evidence of record, the Board finds that entitlement to SMP at the housebound rate is not warranted in the instant case.  In this regard, the Board again observes that, in order to be entitled to SMP at the housebound rate, in addition to certain service requirements, the Veteran must have: (1) either a single disability rated as 100 percent disabling (not including ratings based on unemployability) or be 65 years of age or older; and (2) have an additional disability or disabilities independently ratable at 60 percent or more or be "permanently housebound" by reason of disability or disabilities.  

As noted above, the Veteran has several nonservice-connected disabilities which may be considered for pension purposes.  These conditions include his low back disorder, HTN, GERD, and a depressive disorder.  He does not have a single disability independently rated at 100 percent in addition to his back disorder.  Further, the Board notes the Veteran is less than 65 years old.  Therefore, the requirement of a disability rated at 100 percent may not be excluded.  See Hartness, 20 Vet. App. at 221.  As such, entitlement to SMP at the housebound rate is not warranted, and the Veteran's claim must be denied.  





(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to SMC on account of the need for the aid and attendance of another or being housebound is denied.  

Entitlement to SMP on account of the need for the aid and attendance of another or being housebound is denied.  




____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


